               Case 2:20-sw-01130-AC Document 4 Filed 01/28/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney                                         FILED
 3 501 I Street, Suite 10-100                                              Jan 28, 2021
   Sacramento, CA 95814                                                CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                         EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE APPLICATION                ORDER TO UNSEAL SEARCH WARRANT
     OF THE UNITED STATES OF AMERICA                 AND SEARCH WARRANT AFFIDAVIT
11   FOR SEARCH WARRANTS CONCERNING:

12   2012 Rebecca Court Roseville, CA 95661          CASE NO: 2:20-SW-1130 AC
13   Blue Toyota Camry with California license       CASE NO: 2:20-SW-1131 AC
     plate 6KZR879
14
                                                     CASE NO: 2:20-SW-1132 AC
15   The Person ANDREA M. GERVAIS aka
     ANDREA M. DANGERFIELD
16

17

18          Upon application of the United States of America and good cause having been shown,
19          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby
20 ordered unsealed.
21

22   Dated:   January 28, 2021
                                                          The Honorable Carolyn K. Delaney
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

      ORDER TO REQUEST TO UNSEAL SEARCH
      WARRANTS AND SEARCH WARRANT                     1
      AFFIDAVITS
